

115 HRES 432 IH: Amending the Rules of the House of Representatives to prohibit the consideration of any general appropriations bill until a concurrent resolution on the budget has been adopted or the appropriate budgetary suballocations are made available.
U.S. House of Representatives
2017-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 432IN THE HOUSE OF REPRESENTATIVESJuly 11, 2017Ms. Blunt Rochester submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAmending the Rules of the House of Representatives to prohibit the consideration of any general appropriations bill until a concurrent resolution on the budget has been adopted or the appropriate budgetary suballocations are made available. 
Clause 2 of rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new paragraph:  (h)It shall not be in order in the House to consider a general appropriations bill for a fiscal year unless the Committee on Appropriations has filed the allocations required by section 302(b) of the Congressional Budget Act of 1974, or, if a concurrent resolution on the budget has not yet been agreed to for that fiscal year, unless the Committee on Appropriations has filed a report indicating the total amount of new discretionary budget authority it intends to include in general appropriations bills for the fiscal year and how it has allocated that total among its subcommittees. . 
